Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 7/26/21 has been entered.  Claims 14-21 and 23-26 are pending examination, claims 1-13 and 22 are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-21 and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 has been amended to recite the limitation “arranging a gas compartment in the guidance zone the treatment tunnel, the gas compartment being delimited…”.  This limitation renders the claim indefinite as one of ordinary skill in the art would not be reasonably apprised of the scope of the invention as it is indefinite as to what particular further features / arranging between the guidance zone and treatment tunnel are required (as grammatically this limitation appears to be missing content or containing content possibly intended to removed).  For purposes of examination the limitation of “arranging a gas compartment in the guidance zone the treatment tunnel, the gas compartment being 
The other dependent claims do not cure the defects of the claims from which they depend.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 24 recites: “wherein the guidance zone with the driving area and the gas compartment is configured below at least a section of a tunnel wall of the treatment tunnel”.  Claim 14 from which claim 24 depends has been amended to already require: “the gas compartment being positioned between the underside of the floor of the treatment tunnel and a top portion of the driving area”.  Thus the content in claim 24 appears broader than the requirements of claim 14.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15, 17-21 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over JPH04118168 (provided in 2/20/20 IDS; hereafter JPH) in view of Dany (US 2,819,889; hereafter Dany) and Robbin (DE102015006098; provided in 7/11/19 IDS; hereafter Robbin)
Claims 14 and 24: JPH teaches a method for treating a workpiece comprising: passing a workpiece through a treatment tunnel by means of a conveyor system (See, for example, [0001-0004], Fig 1-2), 
the conveyor system comprising a trolley (F) by means of which the workpiece (100) is conveyed through the treatment tunnel (10), wherein each trolley comprises a chassis (21)  and a securing device Fa) for at least one workpiece which are coupled together by means of a coupling device (Fb), and wherein outside the treatment tunnel a guidance zone (20) with a driving area for the chassis is present (See, for example, Fig 1-2, [0009-0010]).  
and further wherein a gas compartment, arranged in the guidance zone between the driving area and the treatment tunnel and delimited by a separate housing (such as area bordered / enclosed by walls 14L and 14R which frame air curtain), is supplied with a gas such that in the gas compartment a gas barrier (air curtain) is created between the treatment tunnel and the driving area (See, for example, [0010-0012] and Fig 1). 

JPH doesn’t explicitly teach passing a plurality of workpieces through the tunnel by mean comprising a plurality of trolleys.  Robbin similarly is concerned with providing barrier means between the treatment tunnel and the driving area to prevent passage of damaging materials there between (See, for example, Fig 4-6, [0053-0060]).  Robbin teaches the method for treating comprise passing a plurality of workpieces through a treatment tunnel by means of a conveyor system comprising a plurality of trolleys (See, for example, abstract, Fig 1-10, [0001]). Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated treating plurality of workpieces by  a conveyor system comprising a plurality of In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP 2144.04 VI. B.   
Additionally /Alternatively, with respect to the claimed feature of the guidance zone being “delimited by a separate housing”, Robbin further teaches wherein positioning a sealing / shielding means at the bottom of the furnace tunnel (brushes 106 a/b) and the top of the driving area (108 a/b) can predictably shield / seal the tunnel and driving areas from another (See, for example, [0053], [0060]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated sealing brushes at the bottom of the furnace tunnel and top of the driving area as such means would predictably improve sealing / separation between the tunnel and driving areas.  By such incorporation, the guidance zone would further be delimited by the extending brushes.  
Claim 15: JPH in view of Dany and Robbin teach claim 14 above and further teach whereinrein the gas compartment is connected via a first connecting passage with the treatment tunnel (such as area /interface between the volume where the air curtain passes and the interior of the furnace; further such as opening between brushes 106a/b)) and via a second connecting passage with the driving area (such as area /interface between the volume where the air curtain passes and the top of the driving area; further such as opening between brushes 108a/b) (See, for example, [0010] and Fig 1 of JPH and Fig 6F Robbin),
wherein the chassis of a trolley in the driving area is movable and in the process the securing device is also taken into the treatment tunnel and the coupling device extends through the first and the 
Claim 17: JPH in view of Dany and Robbin teach claim 14 above and further teach wherein the gas compartment is configured as a flow compartment, wherein the gas compartment housing to this end comprises one or more gas inlets (31a) and one or more gas outlets (31b) (See, for example, [0010-0012] and Fig 1 of JPH). 
Claim 18: JPH in view of Robbin teach claim 15 above and further teach wherein the gas compartment is supplied by one or more gas inlets (31a) with gas for the gas barrier, which flows through the gas compartment along a flow path and in doing so in the gas compartment at least in part and at least in certain areas flows past a first connecting passage and/or the second connecting passage (refer to rejection of claim 15) and thereafter is discharged through one or more gas outlets (31b) from the gas compartment (See, for example, [0010-0012] and Fig 1 of JPH). 
Claim 19: JPH in view of Dany and Robbin teach claim 18 above and further teach wherein over a full longitudinal extension of the first connecting passage and/or the second connecting passage the gas barrier flows at least in part past these (see, for example, [0010] and Fig 1 of JPH wherein the air curtain / shielding means is formed over the entire length of the wall, thus it would span the full longitudinal extension of the passages, Robbin similarly teaches wherein the shielding means are desired along the full length of the tunnel [0055])).
Claim 20. JPH in view of Dany and Robbin teach claim 15 above and further teach wherein a flow section for the gas barrier is reduced, before gas of the gas barrier flows past the first connecting passage and/or the second connecting passage, by means of a flow guiding device (see, for example, Fig 1 of JPH wherein at origin of 30a the gas source flow is shown as being reduced in area (depicted as going from circular in cross-section to rectangular)). 

Claim 23: JPH in view of Dany and Robbin teach claim 14 above and further teach wherein the gas to be supplied to the gas compartment is conditioned by means of a conditioning device (such as an air circulation pipe, an air pump, and air cleaner and the like) (See, for example, [0010] of JPH).
Claim 25: JPH in view of Robbin teach claim 14 above and further teach the step of arranging a flow guiding device in the gas compartment (such as the narrowing walls at the narrowing interface of the air curtain origin 30a of Fig 1 of JPH) for forming flow slots between the low guiding device and the underside of the floor of the treatment tunnel (see, for example, Fig 1 of JPH and combination with Dany and Robbin applied to claim 14 above).
Claim 26: JPH further teaches wherein the flow slots are arranged at a same vertical height relative to the underside of the floor of the treatment tunnel (see, for example, Fig 1 of JPH, wherein the inlet and outlet slots are taught to be oriented / aligned in the same horizontal axis, thus when offsetting these inlets and outlets from within to beneath the underside of the planar floor, such shared horizontal axis offset would result in the slots being arrange at the same vertical height relative to the underside of the floor). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over JPH in view of Dany and Robbin as applied to claim 14 above, and further in view of Nelson (US 2006/0110280; hereafter Nelson).
Claim 16: JPH in view of Dany and Robbin teach claim 14 above and further teach wherein in the purpose of the air curtain in the gas compartment is to shield the environments of the furnace and the driving areas from one another (See, for example, [0003-0004], [0019] of JPH), but is silent as to the .

Response to Arguments
Applicant’s arguments that the references do not teach the newly added limitations are unconvincing in view of newly-incorporated Dany, as discussed above.
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886.  The examiner can normally be reached on Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NATHAN H EMPIE/               Primary Examiner, Art Unit 1712